Case 3:21-cv-00454-MHL-EWH Document 3 Filed 08/20/21 Page 1 of 2 PageID# 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

JONATHAN MAYO,

       Plaintiff,

v.                                                                    Civil Action No. 3:21CV454

UNKNOWN,

       Defendant.

                                  MEMORANDUM OPINION

       Plaintiff, a Virginia inmate proceeding pro se, submitted a letter asking for “instructions

on how to obtain a criminal arrest warrant” to report alleged violations of federal law. (ECF

No. 1, at 1.) By Memorandum Order entered on July 28, 2021, the Court explained that it could

not “initiate criminal or regulatory investigations of any defendant. Rather, authority to initiate

criminal complaints rests exclusively with state and federal prosecutors.” Barron v. Katz,

No. 6:17–CV–195–KKC, 2017 WL 3431397, at *1 (E.D. Ky. Aug. 9, 2017) (citing Sahagian v.

Dickey, 646 F. Supp. 1502, 1506 (W.D. Wis. 1986)). Furthermore, Plaintiff as “a private citizen

lacks a judicially cognizable interest in the [criminal] prosecution or nonprosecution of another.”

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973); see Lopez v. Robinson, 914 F.2d 486, 494

(4th Cir. 1990) (“No citizen has an enforceable right to institute a criminal prosecution.”).

However, the Court provided Plaintiff with an opportunity to file a civil complaint in this Court

and directed the Clerk to mail Plaintiff a standardized form for filing a 42 U.S.C. § 1983

complaint. The Court explained that if Plaintiff wished to file a complaint at this time, he should

complete and return the form to the Court within fourteen (14) days of the date of entry thereof.
Case 3:21-cv-00454-MHL-EWH Document 3 Filed 08/20/21 Page 2 of 2 PageID# 10




The Court noted that if Plaintiff failed to take any action within that time, the Court would

dismiss the action without prejudice. See Fed. R. Civ. P. 41(b).

       More than fourteen (14) days have elapsed and Plaintiff has not completed and returned

the § 1983 complaint form. Accordingly, this action will be DISMISSED WITHOUT

PREJUDICE.


                                                                                / s/
                                                                                /s
                                                                                /s/
                                                             M.. Hannah
                                                             M   Haann
                                                                 H  nnah
                                                                       h Lauck
                                                                         Lauck
                                                                             k
                                                             United States District Judge
Date: August 20, 2021
Richmond, Virginia




                                                 2
